United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2935
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                            Roman Deonn Hellems, Jr.

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                         Submitted: September 23, 2019
                            Filed: October 17, 2019
                                 [Unpublished]
                                ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Roman Deonn Hellems, Jr. pleaded guilty to being a felon in possession of a
firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). At sentencing, the
district court1 determined that his advisory guidelines sentencing range was 120

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
months’ imprisonment, the statutory maximum for this offense. The court granted a
downward variance and imposed a 96-month sentence. Hellems appeals, arguing the
court made two procedural errors in determining the guidelines range. Reviewing the
court’s interpretation and application of the Guidelines de novo, we affirm.

       First, Hellems argues the district court erred in determining that his base
offense level was 20 because he committed this offense after a prior conviction for
a controlled substance offense, namely, a 2013 conviction for possession of marijuana
with intent to deliver in violation of Iowa Code § 124.401(1)(d). See USSG
§§ 2K2.1(a)(4)(A), 4B1.2(b). We held that a conviction under § 124.401(1) is a
controlled substance offense in United States v. Maldonado, 864 F.3d 893, 901 (8th
Cir. 2017), cert denied, 138 S. Ct. 702 (2018). Hellems argues Maldonado is not
controlling because it did not consider whether Iowa’s aiding and abetting element
renders § 124.401 categorically overbroad. We rejected this argument in United
States v. Boleyn, 929 F.3d 932, 940 (8th Cir. 2019). Read together, Maldonado and
Boleyn govern this issue.

        Second, Hellems argues the district court erred in imposing a four-level
enhancement because he “used or possessed any firearm or ammunition in connection
with another felony offense.” USSG § 2K2.1(b)(6)(B). “Another felony offense” is
defined as any federal, state, or local offense “punishable by imprisonment for a term
exceeding one year, regardless of whether a criminal charge was brought, or a
conviction obtained,” so long as the offense of conviction does not “doom” the
defendant “to automatically commit the additional felony.” See § 2K2.1, comment.
(n.14(C)); United States v. Jackson, 633 F.3d 703, 707 (8th Cir.), cert. denied, 563
U.S. 1027 (2011). In this case, Hellems posted a video showing that he possessed an
object that resembled a Glock handgun. Later that night, police officers conducted
a traffic stop. When Hellems, the passenger, opened the glove box to retrieve proof
of insurance, the officers saw a black metallic object later identified as a Glock
handgun with features resembling the gun in Hellems’s video. The district court

                                         -2-
found that Hellems knowingly carried a handgun in a vehicle in violation of Iowa
Code § 724.4(1).

       In United States v. Walker, 771 F.3d 449, 453 (8th Cir. 2014), cert. denied, 135
S. Ct. 1538 (2015), we held that a violation of § 724.4(1) is “another felony offense”
for a defendant convicted of a federal felon-in-possession offense. Hellems argues
Walker is distinguishable because the § 724.4(1) violation in that case involved
discharge as well as possession of the firearm. However, in United States v. Boots,
we applied Walker when the § 724.4(1) violation involved carrying a firearm in a
vehicle without discharging it. 816 F.3d 971, 972, 974-75 (8th Cir.), cert. denied, 137
S. Ct. 209 (2016). Hellems’s § 724.4(1) violation falls squarely within Boots and
Walker, and those cases are controlling precedent.

        Hellems further argues that § 724.4(1) is not “another felony offense” because,
under Iowa law, it is an aggravated misdemeanor excluded from the definition of
“crime punishable by imprisonment for a term exceeding one year” in 18 U.S.C.
§ 921(a)(20)(B). However, “§ 921(a)(20) is controlling for purposes of defining the
felon-in-possession offense, while U.S.S.G. § 2K2.1 is controlling for purposes of
determining the resulting Guideline sentence.” United States v. Morris, 139 F.3d
582, 584 (8th Cir. 1998). A violation of § 724.4(1) is an aggravated misdemeanor
punishable by up to two years’ imprisonment. See Iowa Code § 903.1(2). Thus, it
is a felony offense for purposes of USSG § 2K2.1(b)(6)(B). See Walker, 771 F.3d
at 451; United States v. Hicks, 668 F. App’x 683, 684 (8th Cir. 2016).

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-